Citation Nr: 1043077	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture 
to the left foot.    

2.  Entitlement to service connection for fainting spells to 
include as due to inoculations.  

3.  Entitlement to service connection for cytomegalovirus to 
include as due to inoculations.     

4.  Entitlement to service connection for chronic fatigue 
syndrome to include as due to inoculations.

5.  Entitlement to service connection for chronic rhinitis to 
include as due to inoculations.  

6.  Entitlement to service connection for arthralgia (claimed as 
myalgias and joint pains) to include as due to inoculations.

7.  Entitlement to service connection for hypocomplementemia 
urticaria (claimed as chronic urticaria and angioderma) to 
include as due to inoculations.    

8.  Entitlement to service connection for blepharitis (claimed as 
chronic conjunctivitis) to include as due to inoculations. 

9.  Entitlement to service connection for a panic disorder to 
include as due to inoculations.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from October 1982 to 
September 1985 and served on active duty for training from 
February 1988 to February 1989.  She served with the Florida 
National Guard from August 1987 to July 1992.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating determination of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appellant appeared at a Travel Board hearing at the RO before 
the undersigned in March 2007. 

In October 2007, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The appellant did not have active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.

2.  The competent evidence establishes that the appellant 
received inoculations for yellow fever, typhoid, and influenza in 
October 1990.  

3.  The current left foot strain is not medically related to 
injury or disease in service and there is no competent evidence 
that the left foot strain had its onset during a period of active 
duty for training or that the appellant was disabled due to a 
left foot disease or injury during active duty for training or 
was disabled due to a left foot injury in inactive duty for 
training.    

4.  The claimed fainting spells have not been attributed to a 
known clinical diagnosis.   

5.  The cytomegalovirus was first diagnosed many years after 
active duty service, was not diagnosed during a period of active 
duty for training, did not result from an injury incurred during 
inactive duty for training, and has not been medically related to 
service, and there is no competent evidence that the appellant 
was disabled due to cytomegalovirus during active duty for 
training or was disabled due to an injury in inactive duty for 
training.    

6.  The chronic fatigue syndrome was first diagnosed many years 
after active duty service, was not diagnosed during a period of 
active duty for training, did not result from an injury incurred 
during inactive duty for training, and has not been medically 
related to service, and there is no competent evidence that the 
appellant was disabled due to chronic fatigue syndrome during 
active duty for training or was disabled due to an injury in 
inactive duty for training.  

7.  The chronic rhinitis was first diagnosed many years after 
active duty service, was not diagnosed during a period of active 
duty for training, did not result from an injury incurred during 
inactive duty for training, and has not been medically related to 
service, and there is no competent evidence that the appellant 
was disabled due to chronic rhinitis during active duty for 
training or was disabled due to an injury in inactive duty for 
training. 

8.  The arthralgia has not been attributed to a known diagnosis, 
was detected many years after active duty service, was not 
detected during a period of active duty for training, did not 
result from an injury incurred during inactive duty for training, 
and has not been medically related to service, and there is no 
competent evidence that the appellant was disabled due to 
arthralgia during active duty for training or was disabled due to 
an injury in inactive duty for training. 

9.  The hypocomplementemia urticaria was first diagnosed many 
years after active duty service, was not diagnosed during a 
period of active duty for training, did not result from an injury 
incurred during inactive duty for training, and has not been 
medically related to service, and there is no competent evidence 
that the appellant was disabled due to hypocomplementemia 
urticaria during active duty for training or was disabled due to 
an injury in inactive duty for training. 
 
10.  The blepharitis was first diagnosed many years after active 
duty service, was not diagnosed during a period of active duty 
for training, did not result from an injury incurred during 
inactive duty for training, and has not been medically related to 
service, and there is no competent evidence that the appellant 
was disabled due to blepharitis during active duty for training 
or was disabled due to an injury in inactive duty for training. 

11.  The panic disorder was first diagnosed many years after 
active duty service, was not diagnosed during a period of active 
duty for training, did not result from an injury incurred during 
inactive duty for training, and has not been medically related to 
service, and there is no competent evidence that the appellant 
was disabled due to panic disorder during active duty for 
training or was disabled due to an injury in inactive duty for 
training. 


CONCLUSIONS OF LAW

1.  The left foot disability to include left foot strain was not 
incurred in or aggravated by active service, and was not incurred 
in active duty for training or inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2010). 

2.  The fainting spells were not incurred in or aggravated by 
active service, and were not incurred in active duty for training 
or inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 

3.  The cytomegalovirus was not incurred in or aggravated by 
active service, and were not incurred in active duty for training 
or inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 

4.  The chronic fatigue syndrome was not incurred in or 
aggravated by active service, and were not incurred in active 
duty for training or inactive duty training.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.6(a), 3.159, 3.303 (2010). 

5.  The chronic rhinitis was not incurred in or aggravated by 
active service, and was not incurred in active duty for training 
or inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 

6.  The arthralgia was not incurred in or aggravated by active 
service, and was not incurred in active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 

7.  The hypocomplementemia urticaria was not incurred in or 
aggravated by active service, and was not incurred in active duty 
for training or inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 
3.159, 3.303 (2010). 

8.  The blepharitis was not incurred in or aggravated by active 
service, and was not incurred in active duty for training or 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 

9.  The panic disorder was not incurred in or aggravated by 
active service, and was not incurred in active duty for training 
or inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the appellant has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letters to the appellant in December 2002, prior to the initial 
adjudication of the claims, and in March 2006 and March 2008.    

The letters notified the appellant of what information and 
evidence must be submitted to substantiate a claim for service 
connection, as well as what information and evidence must be 
provided by the appellant and what information and evidence would 
be obtained by VA.  

The appellant was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  

The March 2006 and March 2008 letters provided the appellant with 
notice of the laws regarding degrees of disability or effective 
dates.  The content of the letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims 
were readjudicated in October 2009.  

The appellant has not been prejudiced.  The record establishes 
that the appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claims.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have been 
fulfilled.  

The Board finds that all relevant evidence has been obtained with 
regard to the appellant's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA made all possible efforts to 
obtain all copies of the appellant's service treatment records 
including all records from her service with the National Guard.  
See the June 2009, February 2007, and February 2003 responses 
from the National Personnel Records Center which indicate that 
all available records were mailed and there were no additional 
service treatment records.  In a May 2003 statement, the 
appellant stated that she did not have any copies of her service 
records and she recalled being told that her records had been 
destroyed.  The Board finds that any other attempts to search for 
additional service records would be futile.  

The VA treatment records dated from 2003 to 2008 were obtained 
and associated with the claims folder.  The private medical 
records from the Allergy and Asthma center, S. Family Practice, 
and from Drs. S.F. and M.S.M. were obtained and associated with 
the claims folder.  During the pendency of the appeal, the 
appellant has been given multiple opportunities to submit 
evidence in support of her claim and to identify treatment 
records so that VA may assist in the search for such evidence.  
There is no identified relevant evidence that has not been 
accounted for. 

The appellant was afforded VA examinations in September 2009 and 
May 2003 to obtain medical evidence as to whether the left foot 
disability was related to the appellant's period of active duty 
and whether the other disabilities were caused by the 
inoculations in service.  

A VA examination to obtain a medical opinion as to whether the 
claimed disabilities (other than the left foot disability) are 
related to the appellant's period of active duty was not 
performed in this case.  However, such additional action is not 
indicated.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the claimed disabilities, there is no evidence of a related 
event, injury or disease in service or an identified association 
between the appellant's current symptoms diagnoses and active 
duty service, and the appellant does not allege such 
relationship.  The Board finds that there is sufficient competent 
medical evidence on file for the Board to make a decision on the 
claims.  

Accordingly, a remand for the purpose of obtaining additional 
medical opinion is not warranted.  38 C.F.R. § 3.159(c)(4); see 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

A continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  The definitional statute, 38 U.S.C.A. § 101(24), makes a 
clear distinction between those who have served on active duty 
and those who have served on active duty for training or inactive 
duty for training.  

The Court of Appeals for Veterans Claims (Court) has held this 
statute, in effect, means that if a claim relates to period of 
active duty for training, a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve veteran 
status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 
466, 469-470, (1995).  Furthermore, unless an appellant has 
established status as a veteran, neither the presumption of 
soundness nor the presumption of aggravation is applicable.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); see also Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active duty for training (ACDUTRA) includes full-time duty with 
the Army National Guard of any State under sections 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 
3.6(c) (2010).  Inactive duty training (INACDUTRA) includes 
service with the Army National Guard of any State (other than 
full-time duty) under section 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.  See 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a [claimant] need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.



Analysis

Service connection for residuals of a fracture of the left foot

The appellant asserts that she has a current residual disability 
due to a fracture to the metatarsal of the left foot.  There is 
competent evidence of a current diagnosis of left foot strain.  
See the September 2009 VA examination report.  

Service treatment records for the appellant's period of active 
duty from October 1982 to September 1985 indicate that in 
February 1983, the appellant sought treatment for left great toe 
pain.  It was noted that she had this pain for two or three days 
after an eight to nine mile run.  The assessment was strain to 
the left great toe. Service treatment records show that in 
January 1984, the appellant sought medical treatment for pain in 
the left foot.  The record indicates that the pain began two 
weeks prior.  The assessment was podagra of unknown etiology, 
post traumatic.  A podiatry consult was ordered and the appellant 
was advised to continue anti-inflammatory and take Tylenol as 
needed.  X-ray examination of the left foot in February 1984 
showed no significant abnormality.  There is no record that the 
appellant had a podiatry consultation.  A separation examination 
for the period of active duty is not of record. 

Examinations for the appellant's National Guard service do not 
show evidence of left foot strain or fracture of a left toe.  An 
August 1987 examination report notes that upon examination of the 
feet, mild pes planus, asymptomatic, was diagnosed.  The 
appellant reported "no" when asked if she had foot trouble.  A 
July 1991 examination report indicates that examination of the 
feet was normal.  The appellant reported "no" when asked if she 
had foot trouble.  

There is no medical evidence of treatment for a left foot 
disability after service.  The Board notes that this lengthy 
period with no evidence of pertinent diagnosis or treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board finds that the preponderance of the evidence 
establishes that there is no medical relationship between the 
current left foot strain and the symptoms during active duty.  In 
fact, there is probative evidence that the current left foot 
strain is not related to the symptoms that manifested during the 
appellant's period of active duty.  In the September 2009 VA 
examination report, the VA examiner indicated that he had 
reviewed the claims folder and examined the appellant.  The 
examiner concluded that based upon the medical evidence, the 
appellant's current foot condition was less likely than not 
related to the events that occurred in the military service.  The 
examiner indicated that there was no evidence in the service 
medical records of a fracture of a metatarsal.  The examiner 
indicated that he was unable to find an x-ray report of the left 
foot in the service records.  The Board notes that there is an x-
ray report of the left foot in the service treatment records and 
the report indicates that there were no significant 
abnormalities.  The Board finds that the fact that the examiner 
did not find and review the x-ray report does not change the 
probative value of the medical opinion, since the x-ray report 
was negative.  The examiner pointed out that the appellant's left 
foot pain developed after an eight to nine mile run.  

The appellant states that her current left foot disability is 
related to the symptoms in service.  The service records show 
that the appellant is trained as a nurse. Thus, she does have 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

However, the Board finds that the preponderance of the evidence 
outweighs the opinion by the appellant.  The Board has the duty 
to assess the credibility and weight to be given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  As noted above, the service treatment records 
show that the appellant had no complaints of left foot pain after 
1984.  Examinations in 1987 and 1991, which were conducted after 
the period of active duty, show normal examination of the feet 
with the exception of a finding of mild asymptomatic pes planus.  
There is no evidence of treatment of the left foot disability 
after service.  Also, significantly, the VA examiner who 
conducted the September 2009 VA examination opined that the 
current left foot strain was not related to the symptoms in 
service.  Thus, the Board finds that the preponderance of the 
evidence weighs against the claim.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
The record shows that the appellant reported having foot pain 
since service.  However, on this record, the appellant's claim 
must still fail because the preponderance of the evidence 
establishes that there is no nexus between the current left foot 
disability and the symptom in active service.

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

The Board has also considered whether service connection for a 
left foot disability is warranted based upon the appellant's 
periods of ACDUTRA or INACDUTRA.  

In order for service connection to be awarded based upon ACDUTRA, 
the claimant must establish that he or she was disabled from an 
injury or disease incurred or aggravated in the line of duty in 
ACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6 
(c).  See also Paulson, 7 Vet. App. at 470.  In order for service 
connection to be awarded based upon INACDUTRA, the claimant must 
establish that he or she was disabled from an injury incurred or 
aggravated in the line of duty in INACDUTRA.  See 38 U.S.C.A. 
§§ 101(2), (24); 38 C.F.R. §§ 3.6.  See also Paulson, 7 Vet. App. 
at 470.  

There is no evidence that the appellant was disabled from a left 
foot disability during the period of National Guard service from 
August 1987 to July 1992.  Service treatment records for this 
time period do not document complaints or diagnosis of a left 
foot disability except for asymptomatic pes planus.  The August 
1987 enlistment examination report notes a diagnosis of mild pes 
planus asymptomatic.  The Board notes that the appellant has not 
filed a claim for service connection for pes planus.  A July 1991 
examination indicates that examination of the feet was normal.  
The reports show that the appellant had no complaints pertinent 
to the foot and responded "no" when asked if she had foot 
trouble.  The service examinations are considered to be 
INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6.  
This evidence establishes that the appellant's feet were normal 
with the exception of asymptomatic pes planus during INACDUTRA.  
There is no evidence of a left foot injury during INACDUTRA.  

The appellant separated from the National Guard in July 1992.  
There is no evidence of a left foot injury or disease during any 
period of ACDUTRA or that the appellant was disabled due to a 
left foot injury or disease during a period of ACDUTRA.  There is 
no competent evidence that the appellant was disabled from a left 
foot injury during INACDUTRA.  As discussed above, the appellant 
contends that she incurred the left foot disability during active 
duty in the 1980's.  

Based on these findings, the Board concludes that a left foot 
disability was not incurred in or aggravated during a period of 
ACDUTRA or INACDUTRA.  This claim is not in relative equipoise; 
therefore, the appellant may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance of 
the evidence is against the claim, it must be denied.  

The Board also concludes that the preponderance of the evidence 
is against the appellant's claim that her current left foot 
disability is causally related to a disease or injury of her is 
period of active service.   

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, the claim of service connection for a left foot 
disability must be denied.    



Service connection for fainting spells, cytomegalovirus, chronic 
fatigue syndrome, chronic rhinitis, arthralgia, 
hypocomplementemia urticaria, blepharitis, and panic disorder to 
include as due to inoculations.  
   
The appellant asserts that she has fainting spells, 
cytomegalovirus, chronic fatigue syndrome, chronic rhinitis, 
arthralgia, hypocomplementemia urticaria, blepharitis, and panic 
disorder are due to inoculations in service.  She asserts that 
she had approximately eight inoculations in 1990 while she served 
with the National Guard in preparation for deployment to the 
Persian Gulf in support of the Gulf War.  She stated that her 
unit was subsequently not deployed.  See the appellant's December 
2004 statement.  The appellant stated that she was given eight 
injections and she was told that she was given an injection for 
anthrax but she did not see the vial.  See the December 2004 
statement.  See also the appellant's hearing testimony at the 
hearing before the Board in March 2007.  

Review of the record shows that the appellant did not have active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thus, the presumption for service 
connection for an undiagnosed illness does not apply.  38 C.F.R. 
§ 3.317 (2010).   

As noted above, service connection requires competent evidence 
showing, (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The existence of a present or 
current disability is a requirement for a claim for service 
connection based upon ACDUTRA and INACDUTRA service in addition 
to active duty service.   

Regarding the claims for service connection for fainting spells 
and arthralgia, the appellant is competent to report having these 
symptoms, since such symptoms are observable.  However, there is 
no objective medical evidence which attributes these symptoms to 
a diagnosis or disability.  The appellant herself, with her 
medical expertise as a nurse, has not attributed these symptoms 
to a known diagnosis or disability.  As noted above, the 
provisions of 38 C.F.R. § 3.317, undiagnosed illness, do not 
apply because the appellant does not have the requisite service.  

The Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability.  Without a pathology to which the 
symptoms of fainting and arthralgia can be attributed, there is 
no basis to find a disability or disease for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past).

Because there is no objective medical evidence of current 
disabilities manifested by fainting spells and/or arthralgia, the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  Gilbert, 1 
Vet. App. 49.  Accordingly, the claims for service connection for 
fainting spells and arthralgia are denied.

Regarding the claims for service connection for cytomegalovirus, 
chronic fatigue syndrome, chronic rhinitis, hypocomplementemia 
urticaria, blepharitis, and panic disorder, the appellant 
contends that these disabilities are due to inoculations she 
received in preparation for deployment to Dessert Storm. 

There is evidence of a current diagnosis of chronic rhinitis, 
hypocomplementemia urticaria and conjunctivitis (which the 
appellant claims is blepharitis).  See the February 2002 records 
from the Allergy and Asthma Center and the VA treatment records 
dated in May 2006, January and March 2007, and February 2008.  
Records from the appellant's family practitioner dated in 2002 
show that the appellant received treatment for urticaria, 
anxiety, panic disorder, and fatigue.  See the 2002 records from 
the S. Family Practice.  See also the VA treatment records which 
show treatment for a panic disorder.   

The appellant has also submitted her own statements in which she 
reports and describes her current symptoms.  See the December 
2004 statement.  She submitted multiple lay statements dated in 
December 2002 from friends, co-workers, and acquaintances in 
which they describe observing the appellant to have fatigue, a 
skin rash, hives, and blisters in the eyes.  A lay person is 
qualified to report on matters which are capable of lay 
observation.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record further shows that the 
appellant has training as a nurse and had medical expertise as a 
nurse.   

The Board notes that whether the appellant currently has the 
claimed disabilities is not at issue.  At issue is whether the 
claimed disabilities first manifested in active duty service or 
are related to disease or injury in active duty and whether the 
appellant was disabled due to the claimed disabilities due to 
disease or injury in ACDUTRA or due to injury during INACDUTRA.   

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will 
first address the appellant's claims for direct service 
connection for the claimed disabilities.   

Service treatment records for the appellant's period of active 
duty from October 1982 to September 1985 do not show complaints, 
treatment, or diagnosis of the claimed disabilities.  Service 
treatment records show that in February 1984, the appellant had 
complaints of fatigue; mononucleosis and mild bronchospasm were 
diagnosed.  The service treatment records do not show a diagnosis 
of chronic fatigue syndrome or cytomegalovirus.  

There is also evidence of a corneal abrasions in the right eye in 
September 1983 and treatment of a bee sting to the left lower lid 
in April 1989.  Service treatment records do not show a diagnosis 
of blepharitis.  A separation examination for the period of 
active duty is not of record. 

The service records show that the appellant was immunized during 
the period of active duty from October 1982 to September 1985.  
Service records show immunizations for tetanus-diphtheria, oral 
poliovirus vaccine, influenza, and measles were administered to 
the appellant in 1982.  

There is no competent evidence of record which relates the 
claimed disabilities to the period of active duty including the 
inoculations in 1987.  A VA examination to obtain a medical 
opinion as to the issue of direct service connection for the 
claimed disabilities was not performed in this case.  However, 
such additional action is not indicated since there is no 
competent evidence establishing that an event, injury, or disease 
occurred in active duty and there is no evidence of an indication 
that the disability or persistent or recurrent symptoms of the 
claimed disabilities may be associated with the period of active 
duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
appellant has not presented any competent evidence that the 
claimed disabilities first manifested in or are associated to her 
period of active duty.  

The record is devoid of any competent evidence indicating a link 
between the claimed disabilities and the Veteran's service.  The 
Board finds that the preponderance of the evidence is against an 
award of service connection on a direct basis.  The benefit-of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  The claims for service connection for cytomegalovirus, 
chronic fatigue syndrome, chronic rhinitis, hypocomplementemia 
urticaria, blepharitis, and panic disorder on a direct basis must 
be denied. 

The Board also has considered whether service connection is 
warranted for cytomegalovirus, chronic fatigue syndrome, chronic 
rhinitis, hypocomplementemia urticaria, blepharitis, and panic 
disorder based upon the periods of ACDUTRA and INACDUTRA.  The 
appellant argues that she has cytomegalovirus, chronic fatigue 
syndrome, chronic rhinitis, hypocomplementemia urticaria, 
blepharitis, and panic disorder due to inoculations in service, 
specifically the inoculations in 1990.  The appellant primarily 
asserts that she has the claimed disabilities due to an anthrax 
vaccination.  

Service treatment records show that the appellant received 
vaccines for yellow fever, typhoid, and influenza in October 
1990.  It appears that at the time of the inoculation in October 
1990, the appellant was on INACDUTRA.  

There is no evidence in the service treatment records that the 
appellant was given an anthrax vaccine in preparation for 
deployment to the Southwest Asia theater of operations during the 
Persian Gulf War.  There is no evidence in the service records 
that the appellant's unit was initially called up to be deployed 
or was deployed to Southwest Asia.  

The appellant is competent to describe receiving a vaccination or 
inoculation, since this is an observable event.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  See also Washington v. Nicholson, 19 
Vet. App. 363 (2005) (A veteran is competent to report what 
occurred in service because testimony regarding first-hand 
knowledge of a factual matter is competent).  

However, whether or not a particular vaccination or inoculation 
is an anthrax vaccine is not an observable event and generally, a 
vaccine cannot be identified on sight.  Thus, the appellant does 
not have the competence to testify that she received the anthrax 
vaccine.  The Board recognizes that the appellant is trained as a 
nurse and had medical expertise.  However, this still does not 
enable her to identify by sight whether a substance that is being 
inoculated is an anthrax vaccine, or at least, in this case, the 
appellant has not presented evidence showing that she has the 
expertise to identify a vaccine by sight.    

The appellant states that she was told that she was given an 
anthrax vaccine but she did not see the vial.  The Board finds 
that this is not sufficient evidence that she was actually given 
an anthrax vaccine, and such statements have little probative 
value.  To the extent the appellant is relying on what a health-
care professional told her, what a health-care professional 
purportedly said is medical hearsay evidence and is too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(medical hearsay evidence does not meet the threshold of 
plausibility).  The appellant's statements that she was told she 
was given an anthrax vaccine are outweighed by the 
contemporaneous service treatment records which document that the 
appellant was given vaccines for yellow fever, thyroid, and 
influenza in 1990.   

There is no evidence of complaints, treatment or diagnosis of 
these claimed disabilities during the appellant's period of 
ACDUTRA or INACDUTRA.  Examinations for the appellant's National 
Guard service do not show evidence of complaints, treatment or 
diagnosis of the claimed disabilities.  Examination reports dated 
in August 1987 and July 1991 indicate that examination of the 
head, nose, sinuses, eyes, and skin were normal.  Psychiatric 
examination was normal.  The appellant reported "no" when asked 
if she had swollen or painful joints, dizziness or fainting 
spells, eye trouble, ear or nose trouble, sinusitis, hay fever, 
skin diseases, depression or excessive worry, or nervous trouble 
of any sort.  There is no competent evidence that the appellant 
was disabled from any of the claimed disabilities during the 
periods of ACDUTRA or INACDUTRA or that any of the claimed 
disabilities manifested during a period of ACDUTRA or INACDUTRA.  

The Board also notes that the appellant has provided conflicting 
statements as to when the symptoms began.  The appellant states 
that the symptoms began after the inoculations.  See the 
appellant's testimony at the hearing before the Board in March 
2007.  However, the contemporaneous medical evidence, 
specifically the July 1991 report of medical history shows that 
at that time, the appellant denied any pertinent symptoms.  Also, 
the appellant made several statements in which she reported that 
the symptoms began between 1999 and 2001.  See the December 2002 
application for compensation benefits, and VA treatment records 
dated in March 2003 and April 2008 in which the appellant stated 
that the symptoms began in 2000.  Records from the February 2002 
Allergy and Asthma Center note that the appellant reported that 
her eye symptoms and swelling started in April and June 2001.  A 
November 2002 record from Dr. S.F. indicates that the appellant 
reported having blisters in the eyes in April 2000 and in June 
2000, she was exposed to dust and developed hives and fatigue.  

Even if the Board concedes that the appellant had such symptoms 
during ACDUTRA or INACDUTRA, there is no competent evidence that 
she was disabled due to disease or injury in ACDUTRA or due to an 
injury during INACDUTRA.  The evidence of record shows that the 
appellant states that she became disabled due to the claimed 
disabilities in approximately 2000, almost eight years after 
separating from the National Guard.  

There is no competent evidence of a medical relationship between 
the claimed disabilities and the vaccinations in service.  VA 
afforded the appellant a medical examination in May 2003 to 
obtain medical evidence as to the relationship between the 
claimed disabilities and service.  The VA examiner opined that it 
would be speculative to relate the claimed symptoms to any 
immunization she may have received.  See the May 2003 VA 
examination.  The VA examiner was unable to provide a medical 
opinion as to this issue.   In the May 2003 VA psychiatric 
examination report, the examiner noted that he could not rule out 
the immunizations as an etiology for the panic disorder, but also 
noted that little was known about the effects of immunizations.  
A March 2003 VA treatment record indicates that the etiology of 
the appellant's fatigue was unknown. 

The appellant submitted medical statements from her family 
practitioner and from Dr. S.F. in which the physicians stated 
that they could not rule out at that point that the appellant's 
symptoms were caused by exposure to the vaccines in service.  See 
the November 2002 statement from the family practitioner and the 
November 2002 statement from Dr. S.F.  

The Board finds these statements to be too general.  The 
physicians and nurse practitioner only stated that a nexus 
between the current symptoms and disabilities and the vaccines in 
service could not be ruled out, not that there was an actual 
medical relationship.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
statement using the term "could," or in the moving party's case, 
"may" or "possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree of 
certainty required for medical nexus evidence).  See also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).

The appellant herself asserts that her claimed disabilities are 
medically related to the inoculations in service.  As noted 
above, the service records show that the appellant is trained as 
a nurse.  Thus, she does have medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

However, the Board finds that the appellant's medical opinion to 
have no probative weight.  The appellant does not provide a basis 
for the opinion.  She essentially relates the disabilities to the 
anthrax vaccine but there is no competent evidence she was given 
this vaccine.  The medical articles and news releases submitted 
in support of her claim do not provide an association between her 
disabilities and the inoculations she received in service.  She 
does not point to any basis for her opinion.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the examiner's access to 
the claims file and the thoroughness and detail of the opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The news release entitled Antibodies Link Gulf War Syndrome to 
Anthrax Vaccine, indicates that there was new immunological 
evidence that a contaminant in certain lots of the Department of 
Defense Anthrax vaccine may be the cause of Gulf War Syndrome.  
An article entitled Gulf War, one soldier's story, published in 
Massage & Bodywork Magazine in December 1999 notes that the cause 
of Gulf War Syndrome was unclear and may be the cocktail of 
biological vaccines given to veterans.  An article from the 
National Gulf War Resource Center dated in October 2004 discusses 
adverse reactions some veterans have had to the anthrax vaccine.  
See also the article entitled Hearing told of vaccine warnings, 
the article entitled Experimental Vaccines and Gulf War Syndrome, 
information about the gulf war syndrome from Wikipedia, and a 
news release entitled Antibodies Link Gulf War Syndrome to 
Anthrax Vaccine.  

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Treatise evidence must "not simply provide speculative 
generic statements not relevant to the claim."  Wallin v. West, 
11 Vet. App. 509, 514 (1998).

Instead, the treatise evidence, "standing alone," must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.

Generally, an attempt to establish a medical nexus to a disease 
or injury solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 12 
Vet. App. 222, 227 (1999).

In this case, the articles and news releases provide no more than 
generic information about the Gulf War syndrome and possible 
causes for this syndrome.  The articles even state that the cause 
of the gulf war syndrome was unclear but may be due to the 
anthrax vaccine.  The articles cannot establish that, in the 
appellant's case, that she was actually given an anthrax vaccine 
in 1990 which led to her current disabilities and symptoms or 
that such disabilities and symptoms are more likely than not 
related to the vaccines she received in service.  

The Board concludes that there is no competent evidence which 
relates the current disabilities to the vaccinations the 
appellant received in service in October 1990, or otherwise 
relates the claimed disabilities to the periods of ACDUTRA or 
INACDUTRA.   

There is competent evidence which weighs against the claims for 
service connection for a panic disorder and urticaria.  Regarding 
the claim for service connection for a panic disorder, there is 
competent evidence and probative evidence which establishes that 
this disorder is not related to the Appellant's period of service 
but is related to her childhood.  See the May 2003 VA psychiatric 
examination report.  

Regarding the claim for service connection for urticaria, there 
is competent evidence which indicates that the urticaria was most 
likely allergy driven.  See the July 2002 statement by the 
rheumatologist, Dr. M.S.M.   

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  
As noted above, the record shows that the appellant reported 
having these symptoms since the vaccinations in service.  See the 
appellant's testimony at the hearing before the Board in March 
2007.  The Board has considered these statements.  The appellant 
has also stated that the symptoms began sometime between 1999 and 
2002, many years after separation from the National Guard.  Even 
if the Board concedes that the appellant had continuity of 
symptoms since service, the appellant's claim still fails based 
upon the lack of medical nexus associating the continuity of 
symptoms to the current disabilities.  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some medical evidence of a 
nexus to service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence that 
relates a current condition to that symptomatology.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Further, even if the Board concedes that the appellant had such 
symptoms during ACDUTRA or INACDUTRA, the Board again stresses 
there is no competent evidence that she was disabled from the 
claimed disabilities due to disease or injury in ACDUTRA or due 
to an injury during INACDUTRA.  See 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2010). 

Based on these findings, the Board concludes that 
cytomegalovirus, chronic fatigue syndrome, chronic rhinitis, 
hypocomplementemia urticaria, blepharitis, and panic disorder 
were not incurred in or aggravated during a period of ACDUTRA or 
INACDUTRA.  This claim is not in relative equipoise; therefore, 
the appellant may not be afforded the benefit of the doubt in the 
resolution thereof.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.  

The Board also concludes that the preponderance of the evidence 
is against the appellant's claim that cytomegalovirus, chronic 
fatigue syndrome, chronic rhinitis, hypocomplementemia urticaria, 
blepharitis, and panic disorder were incurred in or aggravated by 
her period of active duty.   

As the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claims.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, the claims for service connection for fainting 
spells, cytomegalovirus, chronic fatigue syndrome, chronic 
rhinitis, arthralgia, hypocomplementemia urticaria, blepharitis, 
and panic disorder, must be denied.    




ORDER

Service connection for residuals of a fracture of the left foot 
to include left foot strain is denied.  

Service connection for fainting spells is denied.  

Service connection for cytomegalovirus is denied.  

Service connection for chronic fatigue syndrome is denied.   

Service connection for chronic rhinitis is denied.   

Service connection for arthralgia is denied.  
 
Service connection for hypocomplementemia urticaria is denied.  

Service connection for blepharitis is denied.  

Service connection for panic disorder is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


